Citation Nr: 0938723	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  05-40 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right inguinal 
hernia.

2.  Entitlement to a rating in excess of 10 percent for a 
left inguinal hernia, post-operative.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
September 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the RO.  

In May 2008, the Veteran had a hearing at the RO before the 
Veterans Law Judge whose signature appears at the end of this 
decision.  During the hearing, the Veterans Law Judge granted 
the Veteran's motion to have his case advanced on the Board's 
docket.


FINDINGS OF FACT

1.  The Veteran's right inguinal hernia was first manifested 
many years after service and is unrelated to any incident 
during service.

2.  The Veteran's left inguinal hernia, which is no larger 
than 1.5 cm by 1.5 cm, is reducible, well-supported by a 
truss, and operable.  

3.  The Veteran's left inguinal hernia, post-operative, is 
productive of no impairment on the Veteran's employment or 
daily activities.






CONCLUSIONS OF LAW

1.  The Veteran's right inguinal hernia is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).

2.  The criteria for a rating in excess of 10 percent for the 
Veteran's left inguinal hernia, post-operative, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114, Diagnostic Code 
7338 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the Veteran in the development of the issues 
of entitlement to service connection for a right inguinal 
hernia and entitlement to an increased rating for a left 
inguinal hernia.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that VA 
has met that duty.

In May 2003, VA received the Veteran's claims; and there is 
no issue as to providing an appropriate application form or 
completeness of the application.  

Following the receipt of his claims, VA notified the Veteran 
of the information and evidence necessary to substantiate and 
complete his claims, including the evidence to be provided by 
him and the evidence VA would attempt to obtain.  VA informed 
the Veteran of the criteria for service connection and for an 
increased rating.  VA also set forth the criteria for rating 
service-connected disabilities and for assigning effective 
dates of those ratings.  

Following notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
needed to substantiate his claims.  VA obtained his service 
treatment and personnel records, as well as records 
reflecting his treatment after service.  VA also examined the 
Veteran to determine the nature and etiology of any right 
inguinal hernia found to be present, and to determine the 
extent of impairment due to his service-connected left 
inguinal hernia.  As noted above, the Veteran presented 
evidence and testimony at a hearing before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims folder.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
There is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the 
merits of the appeal

Analysis

The Right Inguinal Hernia

The Veteran contends that at the time he was treated for a 
left inguinal hernia in service, a right inguinal hernia was 
also found.  He states that treatment for the right inguinal 
hernia was postponed due to complications treating the left 
inguinal hernia.  Nevertheless, he maintains that a right 
inguinal hernia was present in service and that it has been 
present since that time.  In regard to the etiology of his 
right inguinal hernia, the Veteran directs the Board's 
attention to statements from his treating physician at VA.  
In view of the claimed onset in service and the nexus between 
his current right inguinal hernia and service, he maintains 
that service connection is warranted.  

However, after having carefully considering the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  
Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  As a general matter, service connection 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 
3 Vet. App. 542 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b).  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the Veteran's service treatment records are 
negative for any complaints or clinical findings of a right 
inguinal hernia.  Such a disability was not manifested until 
the fall of 2002, more than thirty years after his discharge 
from active duty.  In June 2003, the Veteran underwent a 
right inguinal herniorraphy, and his treating VA physician 
believed that the right inguinal hernia dated back to 
service.  However, the VA physician did not cite evidence on 
file to support his conclusion.  Rather, that conclusion was 
based on a history related by the Veteran.  In this regard, 
the Board notes that a bare transcription of a lay history is 
not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

Not only are the Veteran's service treatment records negative 
for a right inguinal hernia, the post-service medical records 
show no evidence of continuing symptomatology during the 
interval from his discharge from service in 1970 to 2002.  
For example, in August 1976, the Veteran reported right groin 
pain; however, that was associated with a right hydrocele 
rather than a right inguinal hernia.  Moreover, during a 
January 1977 VA examination, there were no complaints or 
clinical findings of a right inguinal hernia.

Nevertheless, the Veteran contends that the claimed right 
inguinal hernia resulted in a change of military occupational 
specialties and associated lighter duties.  While the Veteran 
did change occupational specialties in service, the evidence 
shows that he went from being a clerk to being a clerk 
typist.  There is no competent evidence of record, however, 
that such a change resulted in lighter duties or that it was 
occasioned by the incurrence of a right inguinal hernia.

In any event, because the preponderance of the evidence shows 
that the Veteran's right inguinal hernia was first manifested 
many years after service and is unrelated thereto, the 
Veteran cannot meet the criteria for service connection.  
Accordingly, service connection for a right inguinal hernia 
is not warranted; and the appeal is denied.

In arriving at this decision, the Board notes the Veteran's 
request for a temporary total rating for a period of 
convalescence following the right inguinal herniorraphy which 
he underwent in June 2003.  38 C.F.R. § 4.30 (2008).  
However, such a rating is warranted for disabilities for 
which service connection has been established.  Id.  Because 
service connection has not been established for a right 
inguinal hernia, a temporary total rating is precluded.  
Accordingly, with respect to that part of the Veteran's 
claim, the inquiry must cease.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (When the law is dispositive of 
the issue, the appeal must be denied.).

The Left Inguinal Hernia

The Veteran also contends that the 10 percent rating for his 
service-connected left inguinal hernia does not adequately 
reflect the level of impairment caused by that disability.  
He reports that he has severe pain and must wear a truss for 
support.  He states that the pain not only has a significant 
impact on his ability to work but limits his ability to 
perform regular activities, such as mowing the lawn.  
Therefore, he maintains that an increased rating is 
warranted.  
After reviewing the record, however, the Board finds the 
preponderance of the evidence is also against the Veteran's 
claim for an increased rating.  Accordingly, that issue on 
appeal will also be denied.

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  

The residuals of surgery to repair an inguinal hernia are 
rated in accordance with 38 C.F.R. § 4.114, Diagnostic Code 
7338.  A 10 percent rating is warranted when a post-operative 
hernia is readily reducible and well-supported by a truss or 
belt.  A 30 percent rating is warranted for a small, 
postoperative hernia which is recurrent; or which has not 
been operated on and is irremediable and not well supported 
by truss; or when it is not readily reducible.  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v.  
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v.  Brown, 7 Vet. App. 55 (1994).  
However, a veteran may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Therefore, the following analysis is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

The Veteran's VA treatment records show that from 1998 
through August 2008, he was treated primarily for a 
myocardial infarction and for diabetes and its complications.  
Although he reported pain in his left groin, the 
preponderance of the competent evidence of record, such as an 
March 2004 report from his VA physician and the report of a 
December 2007 VA examination shows such symptomatology to be 
due to left testicular atrophy and a varicocele rather than 
the left inguinal hernia.  

While the Veteran continues to have manifestations, including 
pain, associated with his inguinal hernia, they are 
contemplated by his current evaluation.  For example, during 
a September 2003 VA examination, the Veteran complained of 
left groin pain and was found to have a 5.2 cm pale surgical 
scar.  It was noted that he had a reducible hernia, measuring 
1.5 cm by 1.5 cm., which was operable and well-supported by a 
truss.  In fact, during subsequent evaluations, such as a 
December 2003 VA urology consultation and a December 2007 VA 
examination, there was no evidence of a left inguinal hernia.  
In this regard, the preponderance of the competent evidence 
of record shows that the Veteran's left inguinal hernia 
currently has no obvious impact on his ability to work or on 
the performance of his daily activities.  As such, the 
manifestations of his left inguinal hernia do not meet or 
more nearly reflect the criteria for a rating in excess of 10 
percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7338.  
Accordingly, the current rating will be confirmed and 
continued, and the appeal will be denied.

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the Veteran's service-connected 
left inguinal hernia.  However, the evidence does not show 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards in rating 
that disability.  38 C.F.R. § 3.321(b)(1) (2009).  Rather, 
the record shows that the manifestations of the Veteran's 
left inguinal hernia are those contemplated by the regular 
schedular standards.  It must be emphasized that the 
disability ratings are not job specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent competent evidence 
to the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to service connection for a right inguinal hernia 
is denied.

Entitlement to a rating in excess of 10 percent for a left 
inguinal hernia is denied.



____________________________________________
N.  R.  ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


